[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                             JAN 20, 2010
                               No. 09-11118                   JOHN LEY
                           Non-Argument Calendar            ACTING CLERK
                         ________________________

                  D. C. Docket No. 05-00315-CR-J-25-TEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DONTRELL A. THOMAS,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (January 20, 2010)

Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     Lynn Palmer Bailey, appointed counsel for Dontrell A. Thomas, has filed a
motion to withdraw on appeal and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and the district court’s denial of relief under 18

U.S.C. § 3582(c)(2) is AFFIRMED.




                                          2